ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission, files its Findings of Fact and Recommends that the Petitioner, Ronald V. Aungst, be reinstated to the practice of law for so long as he strictly complies with the schedule of payment of costs set out by this Court and furnishes proof of such compliance to the Commission.
And this Court, being duly advised, now finds that the Commission’s recommendation should be approved and that the Petitioner should be reinstated subject to his continued payment of costs as set out by this Court.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Ronald V. Aungst, is hereby reinstated as an attorney at the Bar of this Court, effective immediately but subject to his payment of costs as previously set out by this Court and his furnishing proof of compliance to the Indiana Supreme Court Disciplinary Commission.
The Clerk of this Court is directed to forward a copy of this order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner’s suspension.
DONE.
All Justices concur.